Citation Nr: 0524443	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  99-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for nausea and vomiting 
due to undiagnosed illness.

3.  Entitlement to service connection for fatigue due to 
undiagnosed illness.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1988 until 
September 1991, including participation in the Persian Gulf 
War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran filed his notice of disagreement (NOD) in July 
1999, a Statement of the Case (SOC) was issued in September 
1999, and the veteran perfected his appeal in November 1999.

Since the initial rating decision, the Board has twice 
remanded the veteran's case for additional development in 
February 2001 and July 2003.  

The RO also granted the veteran's claim for a back condition 
in April 2003 and assigned a 10 percent disability rating.  
Nevertheless, in January 2005, the veteran indicated in a 
statement in support of his claim that his spinal disability 
has steadily gotten worse.  It is noted that in reviewing a 
file, the Board must consider all documents submitted prior 
to its decision and review all issues reasonably raised from 
a liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993).  Where such review reasonably 
reveals that the claimant is seeking a particular benefit, 
the Board is required to adjudicate the issue or, if 
appropriate, remand or refer the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  As noted above, the veteran 
maintains that his back condition has worsened, but the 
requisite steps have not been performed in order to convey 
jurisdiction on the Board to adjudicate this matter.  As 
such, this issue is referred to the RO for appropriate 
action.





FINDINGS OF FACT

1.  The preponderance of evidence fails to show that the 
veteran is currently diagnosed with PTSD.

2.  The preponderance of evidence fails to show a current 
undiagnosed illness manifested by such symptoms as nausea and 
vomiting.


3.  The preponderance of evidence fails to show a current 
undiagnosed illness manifested by such symptoms as fatigue.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2004).

2.  The criteria for service connection for undiagnosed 
illness manifested by such symptoms as nausea and vomiting 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2004).

3.  The criteria for service connection for undiagnosed 
illness manifested by such symptoms as fatigue are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

PTSD

Under the current regulations, service connection for PTSD 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. §  
3.304(f).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service 
stressor.

In July of 1991 the veteran was awarded the Army Commendation 
Medal for his exemplary conduct under fire during the 
liberation of Kuwait.  Accordingly, the Board will presume 
the veteran's recitation of stressful events during combat to 
be credible without the need for additional corroboration.

The veteran reports stressful events to have included 
shooting enemy troops with the machine gun that was mounted 
on his tank; an incident in which the veteran saw a dead body 
in a bunker whose head fell apart when poked; and an incident 
when they came upon an enemy tank where a body had been 
charred and was missing from the waist down.

A review of the record indicates that the veteran was treated 
for what was characterized as PTSD for a number of years 
during the decade of the 1990's.  In February 1997, the 
veteran was discharged from a hospitalization with a 
diagnosis of PTSD, and in March 1999 after a VA examination, 
the examiner indicated that the veteran had endorsed a 
history of symptoms significant in meeting criteria for a 
PTSD diagnosis.  The examiner added that while the veteran 
may have been diagnosed in the past with an adjustment 
disorder, polysubstance abuse and alcohol dependence, etc., 
at the present time the veteran had been substance free for 
two months and continued to have symptomatology consistent 
with PTSD.  The examiner concluded that unless the stressors 
that the veteran presented were totally fabricated, the 
patient warrants a diagnosis of PTSD. 

Nevertheless, around 2000, as medical professionals became 
more familiar with the veteran's condition, the veteran's 
diagnosis began to shift away from PTSD.  In November 1999, a 
VA psychologist, after examining the veteran, concluded that 
there was no indication of PTSD.  The psychologist also 
indicated that the veteran had the type of personality where 
he desired to be seen as sicker than he really is.  In 
January 2000, a treatment note indicated that Veteran has 
been treated in PTSD programming related to his combat 
experiences, but recent psychological testing found the 
veteran's symptomatology to be more consistent with a 
personality disorder than with PTSD.

In order to reconcile this conflict in diagnosis, the veteran 
was scheduled for a VA examination of his psychiatric 
disorder in February 2003.  At the examination, the veteran 
reported having war-related nightmares and flashbacks, as 
well as a lot of guilt from the war.  The veteran also 
reported memory loss as well as some suicidal and homicidal 
ideations.  After examining the veteran, the examiner 
indicated that even though the veteran has "a few symptoms 
of PTSD at this point he doesn't really meet the criteria for 
PTSD and the symptoms of PTSD did not really affect him 
significantly at this point."  The veteran's significant 
problem was considered to be polysubstance abuse in the past 
and dealing with the remission. 

Given the current medical conclusion the veteran does not 
have PTSD, a basis upon which to grant service connection for 
that disability has not been presented.  Accordingly, the 
veteran's claim of entitlement to service connection for PTSD 
is denied.

Undiagnosed Illness manifested by Nausea, Vomiting, and 
Fatigue

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service- connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317.

On a medical survey dated in June 1993, the veteran indicated 
that he had nausea and vomiting every other day which he 
attributed to nerves and stress.  The veteran also reported 
abdominal pain in his right flank, but indicated that he did 
not have fatigue. 

Medical records from the Indiana Department of Correction 
show that in June 1994 the veteran indicated stomach and 
liver problems that would prohibit him from participating in 
recreational activities.  He also indicated that he currently 
had ulcers/stomach trouble and had received treatment for 
this in the past.  A February 1997 VA hospital discharge 
summary provides that the veteran's chief complaint was that 
he was feeling depressed and suicidal.  He reported vague 
upper gastrointestinal abdominal pain for which he had not 
been treated.  An Axis III discharge diagnosis included 
history of gastrointestinal pain for three months, and recent 
finding of an abnormal focus in the left kidney, upper pole.  
According to the report of a March 1999 VA examination, the 
veteran reported feeling anxious and said that over the last 
year or two he had developed nausea and vomiting brought on 
by coughing.  On physical examination, the veteran's abdomen 
was normal.  No pertinent diagnoses regarding Gulf War 
syndrome, nausea and vomiting, or fatigue were offered.  

Due to the ambiguous nature of the evidence regarding the 
veteran's complaints, the Board felt that a VA examination 
was warranted to either establish a definitive diagnosis for 
a current disorder or determine if the veteran has chronic 
signs and symptoms that cannot be diagnosed.  

At the VA examination in February 2003, the veteran claimed 
that he had had stomach problems with nausea and vomiting 
associated with fatigue about three times a week during 
service between 1988 and 1991.  However, the veteran 
indicated that those problems have resolved to very 
occasional vomiting and nausea about once a month.  The 
examiner noted that the veteran had stated that his nausea 
and vomiting have resolved now and indicated that they might 
have been related to the fact that he had hepatitis B and C.  
The examiner found no reports of an upper GI endoscopy on the 
veteran, but the examiner felt that because the veteran is 
currently asymptomatic, no further work-ups were necessary.

The Board notes that in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there 
is no current, competent evidence of the claimed disability.  
At the VA examination in February 2003, the examiner 
indicated that the veteran's complained of illness had 
resolved, and was unable to find any gastrointestinal 
problems.  Accordingly, the Board finds that the veteran's 
claim of entitlement to service connection for an undiagnosed 
illness manifested by nausea, vomiting, and fatigue is 
denied. 

II.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2001, July 2003, September 2003, and June 2004.  Since these 
letters fully provided notice of elements (1), (2), (3) and 
(4), see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  With respect to element (4), the 
Board notes that the June 2004 letter specifically requested 
that the veteran notify VA if he knows of any other evidence 
or information that might support his appeal, and if the 
evidence is in his possession to send it to VA, and there is 
no allegation from the veteran that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of this claim.  In addition, by virtue of the 
rating decision on appeal, and the statement of the case 
(SOC), the veteran was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the April 2003 
Supplemental SOC (SSOC) and the May 2005 SSOC.  Furthermore, 
the veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.  Thus, the notice 
requirements of the VCAA have been met, and together with 
this record of proper subsequent VA process, any error as to 
timing of the notice is harmless.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has acquired 
voluminous VA medical records for the veteran, and the 
veteran indicated in June 2004 that he did not have any 
private treatment, insurance examinations, or employment 
physicals.  As such, the Board is not aware of a basis for 
speculating that any other relevant private or VA treatment 
records exist that have not been obtained.  The veteran has 
also been provided with VA examinations in 1999 and 2003.  
Furthermore, the veteran was offered the opportunity to 
testify before the Board, but the veteran declined.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for PTSD is denied

Entitlement to service connection for an undiagnosed illness 
manifested by nausea and vomiting is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by fatigue is denied.
	

                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


